Case 1:05-md-01720-MKB-JO Document 7271 Filed 10/11/18 Page 1 of 4 PageID #: 107352




   October 11, 2018

   The Honorable Margo K. Brodie
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

   Re: 7-Eleven, Inc. et al. v. Visa Inc. et al., No. 13-cv-5746-MKB-JO (E.D.N.Y) (“7-Eleven”);
       Roundy’s Supermarkets, Inc. v. Visa Inc., No. 13-cv-5746-MKB-JO (E.D.N.Y.)
       (“Roundy’s”); Hertz Corp. et al. v. Visa U.S.A. Inc. et al., No. 17-cv-3531-MKB-JO
       (“Hertz”); Dollar General Corp. et al. v. Visa U.S.A. Inc. et al., No. 17-cv-5988-MKB-JO
       (E.D.N.Y) (“Dollar General”); Home Depot, Inc. et al. v. Visa Inc. et al., No. 16-cv-5507-
       MKB-JO (E.D.N.Y) (“Home Depot”)

   Dear Judge Brodie:

          In accordance with Rule 3.A.i of the Court’s Individual Practice and Rules, defendants in
   the above-captioned cases respectfully submit this request for a pre-motion conference.
   Defendants intend to move, pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, to
   dismiss all claims plaintiffs assert on behalf of their subsidiaries, affiliates, and franchisees in the
   captioned cases. All of these cases are part of In re Payment Card Interchange Fee & Merchant
   Discount Antitrust Litigation, No. 05-md-1720-MKB-JO (E.D.N.Y.).

           All but one of the eighty-five plaintiffs in the 7-Eleven action expressly seek to recover
   damages not only on their own behalf but also on behalf of their subsidiaries, affiliates, or
   franchisees that are not themselves plaintiffs—and that in many cases are not identified in any
   manner. See 7-Eleven, Fifth Am. Compl. & Jury Demand ¶¶ 17-66, 68-81 (Feb. 8, 2017). The
   sole plaintiff in the Roundy’s action, the plaintiffs in the Dollar General action, and the plaintiffs
   in the Hertz action likewise seek to recover damages on behalf of their “subsidiaries, divisions[,]
   and brands.” See Roundy’s, Roundy’s Supermarket’s, Inc.’s Fifth Am. Compl. ¶ 8 (Oct. 31.
   2017); Dollar General, Compl. & Demand for Jury Trial ¶ 12 (Sept. 25, 2017); Hertz, Compl. &
   Demand for Jury Trial ¶ 10 (May 19, 2017). Plaintiffs in the Home Depot action are also
   similarly situated. See, e.g., Home Depot, First Am. Compl. ¶ 35 (Feb. 8, 2017).

           Under well-established Second Circuit law, plaintiffs lack standing to assert claims for
   injuries allegedly sustained by related entities. With respect to subsidiaries, “the Second Circuit
   has noted that a corporate subsidiary is a ‘separate corporation,’ and the parent company thus
   does not have any inherent ‘standing to assert [the subsidiary’s] legal rights.’” Nature’s Plus
   Nordic A/S v. Nat. Organics, Inc., 980 F. Supp. 2d 400, 409 (E.D.N.Y. 2013) (alteration in
   original) (quoting Hudson Optical Corp. v. Cabot Safety Corp., 162 F.3d 1148, 1998 WL
   642471, at *3 (2d Cir. 1998) (summary order)); see also Tradition Chile Agentes de Valores
   Ltda. v. ICAP Sec. USA LLC, No. 09 Civ. 10343, 2010 WL 4739938, at *9 (S.D.N.Y. Nov. 5,
Case 1:05-md-01720-MKB-JO Document 7271 Filed 10/11/18 Page 2 of 4 PageID #: 107353



   2010) (“[W]here the harmful conduct alleged is directed at the subsidiary and not the parent, the
   parent has no standing to bring a claim.”). And with respect to affiliated corporations, “one
   corporation cannot assert an affiliate’s legal rights.” Clarex Ltd. v. Natixis Sec. Am. LLC, No. 12
   Civ. 0722, 2012 WL 4849146, at *6 (S.D.N.Y. Oct. 12, 2012); see also Diesel Sys., Ltd. v. Yip
   Shing Diesel Eng’g Co., 861 F. Supp. 179, 181 (E.D.N.Y. 1994) (“[A] plaintiff ‘generally must
   assert his own legal rights and cannot rest his claim to relief on the legal rights or interests of
   third parties.’” (quoting Warth v. Seldin, 422 U.S. 490, 499 (1975))).

           The rule that one corporate entity cannot pursue claims on behalf of another applies with
   equal force to franchisors and franchisees. The essence of a franchisor-franchisee relationship
   requires two separate entities joined by contract. And one corporation does not have standing to
   exercise the rights of a separate corporation. See BNP Paribas Mortg. Corp. v. Bank of Am.,
   N.A., 778 F. Supp. 2d 375, 420 (S.D.N.Y. 2011); see also Wine & Spirit Retailers, Inc. v. Rhode
   Island, 418 F.3d 36, 49-50 (1st Cir. 2005) (franchisor lacked standing to assert a claim on behalf
   of franchisees).

           Standing—including prudential standing—is a jurisdictional requirement in the Second
   Circuit. See Thompson v. Cty. of Franklin, 15 F.3d 245, 248 (2d Cir. 1994). Because plaintiffs
   lack standing to assert these claims, this Court lacks jurisdiction to hear such claims. See Strubel
   v. Comenity Bank, 842 F.3d 181, 200 (2d Cir. 2016); In re Sofer, 613 F. App’x 92, 92-93 (2d Cir.
   2015) (summary order) (“Prudential standing remains a jurisdictional requirement in our
   Circuit. . . . ‘The prudential standing rule normally bars litigants from asserting the rights or legal
   interests of others.’” (quoting Rajamin v. Deutsche Bank Nat’l Tr. Co., 757 F.3d 79, 86 (2d Cir.
   2014))). And because this is a jurisdictional defect, the claims brought by plaintiffs on behalf of
   their subsidiaries, affiliates, or franchisees—that is, third parties—should be dismissed pursuant
   to Rule 12(b)(1). See All. for Envtl. Renewal, Inc. v. Pyramid Crossgates Co., 436 F.3d 82, 88
   n.6 (2d Cir. 2006); Dubow v. U.S. Fed. Emergency Mgmt. Agency, No. 2:16-CV-3717, 2018 WL
   472816, at *3 (E.D.N.Y. Jan. 18, 2018); Phx. Light SF Ltd. v. U.S. Bank Nat’l Ass’n, No. 14-cv-
   10116, 2015 WL 2359358, at *1 (S.D.N.Y. May 18, 2015).

            Defendants have shared a draft of this letter with plaintiffs’ counsel in these actions, and
   some of them have indicated that they would like to discuss with defendants a mutually
   acceptable way to proceed with respect to this issue. The parties will have an opportunity to
   further update the Court in seven days’ time, when plaintiffs would be due to respond to this
   letter in accordance with Your Honor’s rules. In the event plaintiffs determine to amend their
   complaints in an effort to address the defect described above, defendants would not object to the
   Court’s granting leave to amend, but would reserve all rights defendants might have with respect
   to any amended complaints. Moreover, should the Court prefer that defendants answer
   plaintiffs’ current complaints while this jurisdictional issue is being addressed, defendants will
   do so promptly.




                                                     2
Case 1:05-md-01720-MKB-JO Document 7271 Filed 10/11/18 Page 3 of 4 PageID #: 107354



                                                    Respectfully submitted,

   SKADDEN, ARPS, SLATE, MEAGHER &                  ARNOLD & PORTER KAYE SCHOLER
   FLOM LLP                                         LLP


   By: /s/ Peter E. Greene                          By: /s/ Robert C. Mason
       Peter E. Greene                                   Robert C. Mason
       Boris Bershteyn                                   250 West 55th Street
       Four Times Square                                 New York, NY 10019
       New York, NY 10036                                (212) 836-8000
       (212) 735-3000                                    robert.mason@arnoldporter.com
       peter.greene@skadden.com
       boris.bershteyn@skadden.com                      Robert J. Vizas
                                                        Three Embarcadero Center, 10th Floor
   Attorneys for Defendants JPMorgan Chase &            San Francisco, CA 94111
   Co., Chase Bank USA, N.A., Chase                     (415) 471-3100
   Paymentech Solutions, LLC, and JPMorgan              robert.vizas@arnoldporter.com
   Chase Bank, N.A.
                                                        Mark R. Merley
                                                        Matthew A. Eisenstein
                                                        555 12th Street, NW
                                                        Washington, DC 20004
                                                        (202) 942-5000
                                                        mark.merley@arnoldporter.com
                                                        matthew.eisenstein@arnoldporter.com

   MORRISON & FOERSTER LLP                          HOLWELL SHUSTER & GOLDBERG
                                                    LLP

   By: /s/ Mark P. Ladner                               Michael S. Shuster
        Mark P. Ladner                                  Demian A. Ordway
        Michael B. Miller                               Blair E. Kaminsky
        1290 Avenue of the Americas                     425 Lexington Avenue
        New York, NY 10104                              New York, NY 10017
        (212) 468-8000                                  (646) 837-5151
        mladner@mofo.com                                mshuster@hsgllp.com
        mbmiller@mofo.com                               dordway@hsgllp.com
                                                        bkaminsky@hsgllp.com
   Attorneys for Defendants Bank of America
   Corp., Bank of America, N.A., and FIA Card       Attorneys for Defendants Visa Inc., Visa
   Services, N.A.                                   U.S.A. Inc., and Visa International Service
                                                    Association




                                                3
Case 1:05-md-01720-MKB-JO Document 7271 Filed 10/11/18 Page 4 of 4 PageID #: 107355



   SIDLEY AUSTIN LLP                               PAUL, WEISS, RIFKIND, WHARTON &
                                                   GARRISON LLP

   By: /s/ David F. Graham                         By: /s/ Gary R. Carney
        David F. Graham                                 Gary R. Carney
        One South Dearborn Street                       1285 Avenue of the Americas
        Chicago, IL 60603                               New York, NY 10019
        (312) 853-7000                                  (212) 373-3000
        dgraham@sidley.com                              gcarney@paulweiss.com

       Benjamin R. Nagin                               Kenneth A. Gallo
       787 Seventh Avenue                              2001 K Street, NW
       New York, NY 10019                              Washington, DC 20006
       (212) 839-5300                                  (202) 223-7300
       bnagin@sidley.com                               kgallo@paulweiss.com

   Attorneys for Defendants Citigroup Inc.,        Attorneys for Defendants MasterCard
   Citibank, N.A., and Citicorp Payments           Incorporated and MasterCard International
   Services, Inc.                                  Incorporated

   PATTERSON BELKNAP WEBB &
   TYLER LLP

   By: /s/ Robert P. LoBue
        Robert P. LoBue
        William F. Cavanaugh
        1133 Avenue of the Americas
        New York, NY 10036
        (212) 336-2000
        rplobue@pbwt.com
        wfcavanaugh@pbwt.com

   Attorneys for Wells Fargo & Co. and Wells
   Fargo Bank, N.A.




                                               4
